          Case 1:21-mc-00102-UNA Document 1 Filed 07/30/21 Page 1 of 4

                                                                                                  FILED
                                                                                                    JUL 30 2021
                                  UNITED STATES DISTRICT COURT                               Clerk, U.S. District & Bankruptcy
                                  FOR THE DISTRICT OF COLUMBIA                               Court for the District of Columbia
                                                                                      Case: 1:21−mc−00102
                                                                                      Assigned To : Unassigned
    MONROE,                                                                           Assign. Date : 7/30/2021
                                                                                      Description: Misc.
                             Plaintiff,
                                                                      Civil Action No.
                             v.
                                                                      Chief Judge Beryl A. Howell
    UNITED STATES DEPARTMENT OF
    JUSTICE , et al.,

                             Defendants.

                                                    ORDER

         Pending before the Court is plaintiff’s pro se motion to seal “information in the

complaint,” Pl.’s Mot. Seal (“Pl.’s Mot.”), in her instant Freedom of Information Act

(“FOIA”) action. Compl. at 4. Plaintiff indicates that this claim is brought on behalf of

another person, who is an “incapacitated vulnerable adult . . . who does not possess legal

capacity to file complaints or petitions on his own behalf.” Pl.’s Mot. Temporary Restraining

Order at 1. Plaintiff’s motion is denied. 1

         “The starting point in considering a motion to seal court records is a strong

presumption in favor of public access to judicial proceedings.” Hardaway v. D.C. Hous.

Auth., 843 F.3d 973, 980 (D.C. Cir. 2016) (quoting EEOC v. Nat’l Children’s Ctr., Inc., 98

F.3d 1406, 1409 (D.C. Cir. 1996)). This presumption is reflected in Federal Rule of Civil

Procedure 10, which requires that “[t]he title of the complaint must name all the parties . . . .”

FED. R. CIV. P. 10(a). Ensuring that the names of litigants are known to the public promotes a



1
          Under Local Civil Rule 40.7(f), the Chief Judge shall “hear and determine . . . motion[s] to seal the
address of the plaintiff, and motion[s] to file a pseudonymous complaint.” LCvR 40.7(f). Plaintiff’s other
requests—for a fee waiver and to file electronically—will not be addressed here and may be raised again if
plaintiff choses to refile the complaint under her full name.


                                                         1
        Case 1:21-mc-00102-UNA Document 1 Filed 07/30/21 Page 2 of 4




“presumption in favor of disclosure [of litigants’ identities], which stems from the ‘general

public interest in the openness of governmental processes,’ . . . and, more specifically, from

the tradition of open judicial proceedings.” In re Sealed Case, 931 F.3d 92, 96 (D.C. Cir.

2019) (internal citations omitted) (quoting Wash. Legal Found. v. U.S. Sentencing Comm’n,

89 F.3d 897, 899 (D.C. Cir. 1996)). Accordingly, “parties to a lawsuit must typically openly

identify themselves in their pleadings.” United States v. Microsoft Corp., 56 F.3d 1448,

1463–64 (D.C. Cir. 1995) (per curiam) (internal quotation marks and citations omitted).

       Despite the presumption in favor of disclosure, the Federal Rules of Civil Procedure

describe circumstances where filings may be redacted and where access to public filings may

be limited. FED. R. CIV. P. 5.2. Parties may redact portions of certain personally identifiable

information, FED. R. CIV. P. 5.2(a), and remote electronic access to the case files in Social

Security benefits appeals and many immigration cases are limited unless the court orders

otherwise, FED. R. CIV. P. 5.2(c). The court may also, for good cause, “require redaction of

additional information.” FED R. CIV. P. 5.2(e)(1). Further, “[t]he court may order that a filing

be made under seal without redaction,” but also “order the person who made the filing to file

a redacted version for the public record.” FED. R. CIV. P. 5.2(d).

       The six factors, originally identified in United States v. Hubbard, 650 F.2d 293 (D.C.

Cir. 1980), courts should consider in determining whether the presumption in favor of open

access may be overcome include:

       (1) the need for public access to the documents at issue; (2) the extent of previous
       public access to the documents; (3) the fact that someone has objected to
       disclosure, and the identity of that person; (4) the strength of any property and
       privacy interests asserted; (5) the possibility of prejudice to those opposing
       disclosure; and (6) the purposes for which the documents were introduced during
       the judicial proceedings.




                                                2
           Case 1:21-mc-00102-UNA Document 1 Filed 07/30/21 Page 3 of 4




Metlife, Inc. v. Fin. Stability Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017) (quoting

Nat’l Children’s Ctr., 98 F.3d at 1409 (citing Hubbard, 650 F.2d at 317–22)); see also

Leopold v. United States, 964 F.3d 1121, 1129–30 (D.C. Cir. 2020) (explaining that unless

“Congress has spoken directly to the issue at hand,” the “common-law standard enshrined in

the Hubbard balancing test” governs “[]sealing decisions” (internal quotation marks omitted)

(quoting Metlife, 865 F.3d at 669)). In “motions to seal or unseal judicial records, the

Hubbard test has consistently served as our lodestar because it ensures that we fully account

for the various public and private interests at stake.” Metlife, 865 F.3d at 666.

           Plaintiff requests that the Court “seal information in the complaint” “[d]ue to the

severe nature and context of information involved in its content and due to the nature of

defendants’ involved in the complaint and in efforts to protect the privacy and confidentiality

of the plaintiff.” Pl.’s Mot. Plaintiff does not, however, identify any legitimate privacy

interest that could potentially overcome the “customary and constitutionally-embedded

presumption of openness in judicial proceedings,” Microsoft Corp., 56 F.3d at 1464 (citing

Doe v. Stegall, 653 F.2d 180, 186 (5th Cir. 1981)), and instead makes only a vague and

conclusory reference to the need to protect “privacy and confidentiality,” Pl.’s Mot.

Moreover, plaintiff does not even identity what “information in the complaint,” id., she seeks

to seal.

           For the foregoing reasons, it is hereby

           ORDERED that the plaintiff's Motion to Seal is DENIED; and it is further

           ORDERED that the Clerk of the Court is directed not to file the complaint and

attached exhibits until petitioner submits notice that the motion to seal is withdrawn and the

plaintiff seeks to proceed with filing the complaint and attached exhibits on the public docket.




                                                     3
Case 1:21-mc-00102-UNA Document 1 Filed 07/30/21 Page 4 of 4




SO ORDERED.

Date: July 30, 2021
                                  __________________________
                                  BERYL A. HOWELL
                                  Chief Judge




                             4
